PER CURIAM.
This is an appeal from a final order of the Broward County Circuit Court which summarily denied a motion for clarification of sentence. This court has treated the motion as if filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure.
Appellant has claimed that his three sentences are illegal due to the denial of equal jail-time credit on them. The trial court summarily denied his motion without attaching any portions of the trial court record.
Since the motion was legally sufficient, Fountain v. State, 660 So.2d 376 (Fla. 4th DCA 1995), the trial court erred in summarily denying it without attachments of portions of the record. McCray v. State, 633 So.2d 561 (Fla. 4th DCA 1994); Haggerty v. State, 632 So.2d 668 (Fla. 4th DCA 1994).
We therefore reverse and remand for attachment of portions of the record.
REVERSED AND REMANDED.
GUNTHER, C.J., and GLICKSTEIN and PARIENTE, JJ., concur.